Citation Nr: 1635097	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for sinusitis.

2.  Entitlement to a compensable evaluation for hepatitis C.

3.  Entitlement to an initial rating in excess of 30 percent for hysterectomy.

4.  Entitlement to a rating in excess of 20 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to December 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a videoconference Board hearing before the undersigned; a transcript is included in the record.  At the hearing, the Veteran testified that she would waive initial RO review of evidence added since the last Statement of the Case in February 2013 that may include additional treatment records and examination reports.  The Board notes that additional treatment records and a VA examination report have been added to the claims file after the most recent Statement of the Case.  Given the Veteran's waiver of initial RO review of the evidence, the Veteran is not prejudiced by a decision on the merits at this time.

The issue of a rating in excess of 20 percent for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the May 2016 Board hearing, the Veteran withdrew the appeal of the issue of a rating in excess of 30 percent for sinusitis; there are no questions of fact or law remaining before the Board in this matter.

2.  On the record at the May 2016 Board hearing, the Veteran withdrew the appeal of the issue of a compensable rating or hepatitis C; there are no questions of fact or law remaining before the Board in this matter.

3.  The Veteran has a scar from her hysterectomy that is 12 cm and is painful.

4.  The Veteran's total abdominal hysterectomy did not include the removal of both ovaries.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of a rating in excess of 30 percent for sinusitis are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal of the issue of a compensable rating for hepatitis C are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for an initial separate disability evaluation of 10 percent, but no higher, for a scar secondary to a service-connected hysterectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, DC 7804 (2015).

4.  The criteria for a rating in excess of 30 percent for a total abdominal hysterectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.116 Diagnostic Code 7618 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The Veteran withdrew her appeal of the issues of a rating in excess of 30 percent for sinusitis and for a compensable rating for hepatitis C on the record at the May 2016 Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and they are dismissed.

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis of Hysterectomy

The Veteran's total abdominal hysterectomy is currently rated as 30 percent disabling under Diagnostic Code 7618.  38 C.F.R. § 4.116, Diagnostic Code 7618.

Diagnostic Code 7618 provides ratings for removal of the uterus, including corpus.  A 100 percent rating is warranted for three months after removal and a 30 percent rating is warranted thereafter.  Under Diagnostic Code 7617, a 100 percent rating is warranted for three months after complete removal of the uterus and both ovaries and a 50 percent rating is warranted thereafter.  The Veteran is rated for 100 percent until January 31, 2011 following the procedure and the 30 percent rating became effective February 1, 2011.

In October 2010, the Veteran underwent a total abdominal hysterectomy.  The surgical records and post-surgical treatment records are clear that the Veteran's uterus was removed.  However, the ovaries were not removed.  While she testified that there was some pre-surgery discussion about removing everything, only the uterus was removed.  She also testified that she may end up having the ovaries removed at a future date.  However, to date, that has not been done.  The Veteran's representative indicated at the Board hearing that the main issue regarding the residuals of the hysterectomy is currently the scar, which is separately granted and discussed below.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for status post total abdominal hysterectomy.  As indicated by the 2010 operative reports and VA examination reports, only the Veteran's uterus was removed during the procedure.  In this regard, 30 percent is the highest rating assignable under Diagnostic Code 7618, with the exception of three months after removal of the uterus.  Since February 2, 2011, the Veteran has been assigned a rating of 30 percent, the maximum rating under Diagnostic Code 7618.

Separate Rating for Abdominal Scar

Following the Veteran's hysterectomy she underwent a VA examination in March 2013 to assess an abdominal scar that resulted from the procedure.  The examiner documented the following medical history: The "Veteran is service connected for total hysterectomy on October 4, 2010 for removal of [a] uterine fibroid tumor.  Due to [the] size of [the] tumor, a linear longitudinal midline approach, not psenansteel incision, had to be made.  Since that time [the] patient has had continued intermittent pain along [the] scar site.  In addition, her zipper sometimes gets caught on edges of [the] scar causing her skin to bleed.  [She] also reports frequent itching along scar."  The scar was noted to stable, linear, and measure 12 cm.

Under 38 C.F.R. § 4.118 Diagnostic Code 7804, a 10 percent evaluation is warranted for a superficial scar, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  An additional 10 percent is warranted if the scar is painful and unstable.  However, the examiner described the scar as stable.  The other diagnostic codes - 7800, 7801, and 7802 - are not applicable as the scar at issue here has been examined to be linear, stable, and not on the head, face, or neck.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial evaluation of 10 percent, but no higher, for the surgical scar under Diagnostic Code 7804.

Other Considerations

The Board has considered whether referral of the residuals of the hysterectomy for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, she has alleged the painful scar and loss of her uterus.  The Board finds that her symptoms are contemplated by the ratings she is currently assigned, as the ratings provide for the impairment that she experiences as evidenced by her operation and scar.  Thus, consideration of whether her disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show or suggest that the Veteran's hysterectomy and scar impacts on her ability to work.  Notably, the Veteran does not contend that her hysterectomy prevents her from working.  She testified that she is currently in school working towards a degree.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).


ORDER

The appeal seeking entitlement to a rating in excess of 30 percent for sinusitis is dismissed.

The appeal seeking entitlement to a compensable evaluation for hepatitis C is dismissed.

Entitlement to a separate compensable evaluation of 10 percent for a scar associated with the service-connected hysterectomy is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for hysterectomy is denied.


REMAND

A remand is required to obtain a new VA examination regarding the issue of an increased rating of the Veteran's low back disorder.  The most recent VA examination to assess the Veteran's back was in March 2011.  The Veteran indicated at the May 2016 Board hearing that her symptoms have worsened since the last examination.  She testified that her low back has gone from "bad to worse."  She indicated that she has increased the number of physical therapy sessions she attends and she is taking more prescription medicines now than in 2011.

Overall, the evidence appears to suggest that the Veteran's low back has worsened since the most recent examination of this disability.  Thus, the AOJ should arrange for another VA examination to determine all current manifestations and the current severity of her low back disorder.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  She testified that, with respect to her back (but not her residuals of hysterectomy), she is receiving vocational rehabilitation benefits from VA.

As the Veteran is entitled to a new VA examination where there is evidence that her disability has worsened since the last examination, the Board must remand this matter to afford her an opportunity to undergo a VA examination to assess the current nature, extent, and severity of her service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA vocational rehabilitation file with the record on appeal. 

2.  Obtain any relevant outstanding VA and private treatment records, including any updated treatment records from the Memphis VAMC.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of all manifestations of her service-connected low back disability, orthopedic and neurologic, if any.  The entire record must be reviewed in conjunction with the examination.

The examiner is specifically requested to test the back for pain on:

i.	active motion;
ii.	passive motion, 
iii.	in weight-bearing; and 
iv.	nonweight-bearing.

4.  Thereafter, the RO should re-adjudicate the claim.  If any benefit sought is not granted in full, the Veteran should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


